Citation Nr: 1014322	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left knee injury with probable small 
osteochondroma (left knee disability).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
injury to the feet, also claimed as right foot disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, previously 
referred to as compressive nerve lower lumbar spine (low back 
disability).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 
1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In December 1989, the RO granted entitlement to service 
connection for left knee injury, evaluated as noncompensable, 
and denied service connection for compressive nerve lower 
back and injury to the feet.  In February 1990, the Veteran 
submitted a statement that indicated he had problems with his 
legs (not just the left knee) from an accident in the army 
that caused compressed nerves in his spine.  The RO 
interpreted this as a claim of entitlement to service 
connection for his back disability, and again denied the 
claim in March 1990, and March and June 1992 rating 
decisions.  

In February 2006, the RO increased the evaluation of the 
Veteran's service-connected left knee disability to 10 
percent disabling.  In March and August 2006, the RO denied 
the Veteran's application to reopen a previously denied claim 
of entitlement to service connection for compressive nerve of 
the lower lumbar spine.  The Veteran filed a statement dated 
in September 2006 regarding his back and left knee 
disabilities, that the RO construed as a notice of 
disagreement with respect to these claims.  The RO issued a 
statement of the case dated in September 2007, and the 
Veteran filed his substantive appeal the next month.

In February 2008, the RO denied the Veteran's claims of 
entitlement to individual unemployability, and service 
connection for injury to the feet (also claimed a right foot 
disability) and service connection for depression.  The 
Veteran filed a notice of disagreement with respect to the 
depression and foot claims dated in March 2008, and the RO 
issued a statement of the case for those issues dated in 
August 2008.  The Veteran filed his substantive appeal dated 
in September 2008.   The Board also notes, however, that in 
the March 2008 notice of disagreement he stated that "I 
completely disagree with your decision to deny my 
compensation request."  Therefore, it appears that he was 
also disagreeing with the February 2008 decision denying 
TDIU.  In addition, the Board notes that the Veteran filed 
again for individual unemployability in January 2009, within 
one year of the previous denial.  Because the statement is 
dated within one year of the February 2008 denial, the Board 
construes this statement as a notice of disagreement as well 
with respect to the RO's February 2008 individual 
unemployability decision.  

In November 2008, the RO granted entitlement to service 
connection for major depressive disorder.  Because this 
represents a complete grant of the Veteran's claim of 
entitlement to service connection of depression, there is no 
longer an issue for appeal.  

The Board notes that, with respect to the claim of 
entitlement to service connection for injury to the feet and 
the back, before reaching the merits of the Veteran's claims, 
the Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The issues have therefore been styled 
as set forth above.  

The issues of entitlement to service connection for injury to 
the feet and degenerative disc disease of the lumbar spine, 
and a claim for individual unemployability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee disability is manifested by 
noncompensable limitation of motion, degenerative changes, 
and no instability, with subjective complaints of pain.

3.  In a December 1989 rating decision, the RO, in pertinent 
part, denied service connection for injury to the feet.  The 
Veteran did not file a timely notice of disagreement with 
respect to this decision and it became final.

4.  Evidence received since the December 1989 rating decision 
relates to  unestablished facts necessary to substantiate the 
claim of entitlement to service connection for injury to the 
feet.  

5.  In December 1989, March 1990 and June 1992 rating 
decisions, the RO, in pertinent part, denied service 
connection for a low back disorder.  The Veteran did not file 
a timely notice of disagreement with respect to the decisions 
and they became final.

6.  Evidence received since the June 1992 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for a low back 
disorder.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of left knee injury with probable small 
osteochondroma have not been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2009).

2.  The evidence received subsequent to the December 1989 
rating decision which denied service connection for injury to 
the feet is new and material; the claim for service 
connection is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.303, 
3.307, 3.309, 3.317, 20.1105 (2009).

3.  The evidence received subsequent to the June 1992 rating 
decision which denied service connection for a low back 
disorder is new and material; the claim for service 
connection is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.303, 
3.307, 3.309, 3.317, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000. The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's (1) request to reopen 
previously denied claim of entitlement to service connection 
for injury to the feet, and (2) a claim of entitlement to a 
higher evaluation for the Veteran's left knee disability, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board 
finds that letters dated in February and October 2006, 
November 2007, and August 2008, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware from these letters what evidence was necessary to 
support his claims; and that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  In addition, the letters informed the Veteran that 
additional information or evidence was needed to support his 
claims; and asked the Veteran to send the information to VA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].

Regarding the Veteran's new and material evidence claims, the 
Board observes that in light of the Board's decision 
reopening such claims, any deficiency in notice was not 
prejudicial.  

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, a transcript of the Veteran's testimony before the 
RO in August 2007 has been associated with the Veteran's 
claims file, and the Veteran has been afforded a VA 
examination in connection with his back and knee claims.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

Here, the Board acknowledges that the Veteran has not been 
afforded a VA examination in connection with his foot claim.  
However, unless new and material evidence is submitted, the 
duty to assist an appellant does not include a VA 
examination. 38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's left knee claim.  As such, any question as to the 
appropriate effective dates to be assigned to this claim is 
rendered moot; and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, since there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In addition, since the following decision represents a 
complete grant of the appellant's appeal with respect to the 
reopening of the Veteran's foot claim, the Board finds that 
no further discussion of the VCAA is required at this point 
with respect to such claim.

II.  Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement. Id. § 4.45.  In this regard, the Board notes that 
the rating schedule does not provide a separate rating for 
pain. Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, the Veteran is currently service connected for 
residuals of left knee injury with probable small 
osteochondroma, evaluated as 10 percent disabling under 
Diagnostic Code 5261, previously evaluated under Diagnostic 
Code 5257.  The Board will set forth below the Diagnostic 
Codes that may be applicable to the Veteran's service-
connected left knee disability.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

For limitation of leg motion under Diagnostic Code 5260, a 10 
percent rating is warranted where flexion is limited to 45 
degrees. A 20 percent rating is warranted where flexion is 
limited to 30 degrees. A 30 percent rating is warranted where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees. A 20 percent 
disability rating is assigned for extension limited to 15 
degrees. A 30 percent disability rating is assigned for 
extension limited to 20 degrees. A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees. See 38 C.F.R. § 4.71a. 

Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  In a precedent opinion, the VA General Counsel 
held that separate ratings may be assigned under Diagnostic 
Code 5260 and Diagnostic Code 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran contends that his left knee condition is worse 
than the 10 percent evaluation assigned.  

In this case, the Board observes that the appellant's current 
10 percent evaluation is based on a VA treatment records and 
a VA examination dated in September 2007.  

VA treatment records include a July 2005 treatment note in 
which the Veteran was evaluated for complaints of left knee 
pain.  Physical examination revealed a swollen and tender 
left knee.  There was moderate pain in the lateral portion of 
the patella to palpation, and pain with extension, but no 
pain with flexion.  A January 2006 treatment note indicated 
continued complaints of left knee pain but no evidence of 
instability.  An x-ray of the left knee in July 2005 was 
normal.  A September 2006 treatment note indicated that the 
Veteran has degenerative joint disease of the left knee, and 
an MRI of the knee dated in March 2006 found evidence of 
osteoarthritis with thinning of patellar cartilage and 
adjacent femoral cartilage with subcortical edema in the 
patella, and small joint effusion with prepatellar bursitis.  
A June 2008 treatment note noted that a March 2008 x-ray of 
the left knee found mild osteoarthritis, and a June 2008 MRI 
found mild degenerative changes of the knee.  

The Veteran was afforded a VA examination in connection with 
his claim in September 2007.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  The Veteran's medical history was noted for 
the record, including his fall off of a cliff in 1975.  
Physical examination of the knee revealed slightly swollen 
appearing knee with no warmth, redness, or tenderness.  Range 
of motion testing indicated extension to 0 degrees and 
flexion to 60 degrees with pain throughout the motion.  There 
was no additional limitation on repetition of range of 
motion.  The Veteran was noted to be extremely resistant to 
passive manipulation which indicated to the examiner that 
there was some significant strength remaining in the lower 
extremity and knee beyond 60 degrees on active and passive 
range of motion.  Collateral ligaments were stable, and 
anterior and posterior drawer were negative.  McMurray's 
could not be assessed and the Veteran did not extend his knee 
beyond 90 degrees.  There was no unusual shoe wear, although 
the Veteran had an antalgic gait.  The Veteran was noted to 
have a normal x-ray of the knee in July 2005.  The Veteran 
was diagnosed with left knee strain.  

Based upon the medical evidence in this case, the Veteran 
does not meet the actual (schedular) limitation of extension 
or limitation of flexion rating criteria for a compensable 
disability evaluation under either Diagnostic Codes 5260 or 
5261.  A 10 percent disability rating is warranted, however, 
under Diagnostic Code 5010 when considering the Veteran's 
(noncompensably rated) limited flexion and painful motion. 

In order for the appellant to be entitled to a schedular 20 
percent evaluation under Diagnostic Codes 5260 and 5261, 
however, his flexion would need to be limited to 30 degrees 
or his extension limited to 15 degrees.  As will be discussed 
in more detail below, the appellant could also arguably be 
assigned a 20 percent disability rating under these codes if 
the evidence revealed that he either experienced (1) flexion 
limited to 45 degrees in conjunction with evidence of painful 
motion and/or functional loss or (2) extension limited to 10 
degrees in conjunction with evidence of painful motion and/or 
functional loss. According to the evidence contained in the 
claims file, however, the appellant's range of motion has 
been at worst zero degrees of extension and 60 degrees of 
flexion for the left knee.  In addition, the medical evidence 
noted no weakness, fatigue or incoordination on repeated 
testing, and no additional limitation/loss of motion due to 
pain with repetitions.  And, while the September 2007 
examiner noted pain with range of motion testing, this did 
not reduce the range of motion to within the 20 percent range 
for purposes of evaluating limitation of motion.  Therefore, 
according to the medical evidence of record, the appellant's 
left knee has not demonstrated actual limitation of flexion 
or extension at any point in time that meets the schedular 
rating criteria for either the assignment of a 10 percent 
evaluation or a 20 percent evaluation under Diagnostic Codes 
5260 and 5261.  Thus, even when taking into consideration the 
appellant's complaints of knee pain, the appellant is not 
entitled to an increased rating of 20 percent under either of 
these codes.

In regards to the possibility of obtaining increased, or 
separate, ratings pursuant to other diagnostic codes, the 
Board has reviewed the appellant's claim under the remaining 
diagnostic codes applicable to the knee. In doing so, the 
Board has also specifically considered whether he should be 
granted a separate disability rating pursuant to the 
diagnostic criteria set forth in Diagnostic Code 5010, in 
addition to the 10 percent disability rating granted under 
Diagnostic Code 5260.  In considering whether the Veteran's 
left knee mild degenerative changes should be considered in 
evaluating the appellant's disability rating, the Board finds 
that neither an increased rating nor separate rating is 
available pursuant to Diagnostic Code 5010 (the rating 
criteria for post-traumatic arthritis).

Diagnostic Code 5010 evaluates post-traumatic arthritis, 
which in turn uses the criteria for degenerative arthritis 
under Diagnostic Code 5003.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for x-ray evidence of 
arthritic involvement of two or more major joints, and a 20 
percent rating is warranted when there is x-ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45.

In terms of the issue of separate ratings, the Board observes 
that VA's General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257, so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63,604 (1997) (a Veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) 
(if a Veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59).  See 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate 
disabilities arising from a single disease entity are to be 
rated separately); but see 38 C.F.R. § 4.14 (the evaluation 
of the same disability under various diagnoses is to be 
avoided).  However, no such separate rating is available for 
a disability manifested by symptomatology consisting solely 
of arthritis and limited motion under Diagnostic Codes 5003- 
5010 and 5260-5261, since it is evident from a review of the 
diagnostic criteria that these codes are intertwined in terms 
of symptomatology (i.e., the arthritis disability is to be 
rated first under the applicable limitation of motion codes; 
and if no compensable evaluation can be granted, then 
assigned a rating under Diagnostic Codes 5003-5010).  As 
such, the appellant cannot be granted separate 10 percent 
disability ratings under 5010 and 5260 based upon the present 
symptomatology associated with his service-connected left 
knee.

In terms of evaluating the Veteran's claim under Diagnostic 
Code 5010, the Board finds that the Veteran would not be 
entitled to the assignment of a disability rating in excess 
of 10 percent.  As set forth above, the medical evidence of 
record in this case reveals that the Veteran's limited left 
knee motion would be assigned noncompensable schedular 
ratings under both Diagnostic Code 5260 and 5261 absent 
evidence of painful motion.  An evaluation in excess of 10 
percent for the knee would not warranted under Diagnostic 
Code 5010 since there is no evidence of arthritis two or more 
major joints in the left knee, much less that he has 
occasional incapacitating exacerbations as a result of his 
degenerative joint disease.  

In terms of other diagnostic codes applicable to disabilities 
of the legs and knees, the Board finds that the appellant is 
not entitled to an increased rating pursuant to Diagnostic 
Code 5256 (ankylosis of the knee) as there has been no 
showing that the appellant's knees are ankylosed.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256.  The Board notes for 
the record that ankylosis is defined as the "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).

An increased rating pursuant to Diagnostic Code 5257 (other 
impairment of the knee concerning subluxation and lateral 
instability) is also not available since there is no 
objective medical evidence of record indicating that the 
Veteran has either recurrence of subluxation or lateral 
instability of the knee.  In making this finding, the Board 
acknowledges that the appellant was previously evaluated 
under Diagnostic Code 5257.  However, the appellant's medical 
records and examination report do not reveal that his knee is 
unstable or that there is evidence of laxity.  Specifically, 
the September 2007 examiner found that the collateral 
ligaments were stable, and anterior and posterior drawer were 
negative.  As such, an increased rating pursuant to 
Diagnostic Code 5257 is not warranted.  Since the appellant's 
knee symptomatology does not fall within the diagnostic 
criteria of Diagnostic Code 5257, a separate disability 
rating pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are 
not available.

In addition to the foregoing, the Board finds that an 
increased rating is not warranted pursuant to Diagnostic Code 
5258 as there is no evidence in the record indicating that 
the appellant experiences dislocated semilunar cartilage with 
episodes of locking, pain and effusion into the joint. And an 
increased rating is not available under Diagnostic Codes 5262 
or 5263 since there is no objective evidence indicating that 
the appellant experiences malunion or nonunion of the tibia 
and fibula or that he has hyperextension accompanied by 
either weakness or insecurity.

Turning to the issue of whether an increased rating is 
warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement, 
the Board finds for the record that such an increase is not 
warranted in light of the fact that the appellant's knee pain 
has already been taken into consideration (and heavily 
weighed) in assigning the present 10 percent evaluation. In 
terms of fatigue, weakness, lack of endurance and 
incoordination, the appellant has been found not to 
experience any additional functional loss in the September 
2007 VA examination report.  And while the examiner noted 
pain, this did not reduce the range of motion to within the 
20 percent range for purposes of evaluating limitation of 
motion.  As such, an increased rating is not warranted based 
upon these factors.

Based upon a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
appellant's claim for an increased rating in excess of 10 
percent for his service-connected left knee disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, the doctrine is not applicable to that claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

At this point, the Board notes that the VA examination of 
the Veteran was conducted with a review of the Veteran's 
claims file.  Even if it had not, however, the Board notes 
that the Court of Appeals for Veteran's Claims (Court), in 
Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held 
that scientific tests (range of motion measurements in that 
case) are not conclusions drawn by a VA examiner that would 
be affected by review of the claims file.  As a result, the 
Court concluded that the failure to review the Veteran's 
claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner; these findings 
were considered valid despite flaws in the record.  Id.  

In this case, a review of the Veteran's claims file was not 
necessary to the successful evaluation of the Veteran's 
claim.  The findings regarding the Veteran's current 
disability are not undermined by a failure to review the 
Veteran's claims file.  

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disability so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disability has resulted in marked interference with 
employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 40 percent 
disabling, with the highest disability evaluated as 30 
percent disabling.  In this regard, the Board also notes that 
the Veteran was denied individual unemployability in rating 
decisions dated in February 2008 and April 2009.  The Veteran 
filed a claim regarding individual unemployability dated in 
January 2009 that the Board has construed as a notice of 
disagreement.  Because no statement of the case has yet been 
issued with respect to this claim, it has been remanded 
below.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

III. New and Material Evidence

With respect to the claim for service connection for a foot 
disorder, in a December 1989 rating decision, the RO denied 
entitlement to service connection for injury to feet.  The RO 
cited medical evidence showing a history of foot trauma 
bilateral without evidence of significant residuals.  The RO 
also noted that the Veteran's separation examination in 1978 
showed no foot condition or trouble.  The Veteran did not 
file a notice of disagreement with respect to this decision 
and it became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 
3.104, 19.129, 19.192 (1989).

The evidence contained in the Veteran's claims file since 
December 1989 consists of private and VA treatment.  These 
records contain a March 1995 treatment note indicating 
chronic heel pain.  This note indicated that the Veteran had 
had many doctor visits for this condition.  A November 2008 
VA treatment record also noted that the Veteran was seen for 
chronic pain in his feet.  The Veteran reported that that the 
pain was a burning pain, that he had had this problem since 
1976, and that it was due to his back.  Bilateral x-rays of 
the feet found osteophytes and questionable chondrocalcinosis 
of the first right metatarsal phalangeal joint.   

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen after this date, the new 
version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

In this case, the medical evidence submitted after December 
1989 consists of private and VA medical records.  These 
records indicate that the Veteran has an ongoing chronic foot 
condition that the Veteran reported had its on set in 1976 
while in the service.  The Veteran was noted to have chronic 
bilateral foot pain since at least 1995 and recent x-ray 
evidence of osteophytes and questionable chondrocalcinosis of 
the first right metatarsal phalangela joint.  

Based on the foregoing, the Board finds that this evidence is 
new evidence of record and addresses an element of the 
Veteran's claim that was not present in December 1989.  This 
new evidence, when considered by itself or in conjunction 
with the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and is not cumulative or redundant in nature.  The 
Board finds that the evidence is new and material and the 
claim is therefore reopened.  38 C.F.R. § 3.156(a). 

Similarly, with respect to the claim for service connection 
for a back disorder, in December 1989, March 1990 and June 
1992 rating decisions, the RO, in pertinent part, denied 
service connection for a low back disorder.  The Veteran did 
not file a timely notice of disagreement with respect to the 
decisions and they became final.  Evidence received since the 
June 1992 rating decision relates to unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for a low back disorder.  The Veteran has 
presented records showing treatment for a back disorder, as 
well as a private medical opinion dated in March 2006 which 
indicates a relationship between a current back problem and a 
fall in service.  The evidence received subsequent to the 
June 1992 rating decision which denied service connection for 
a low back disorder is new and material; the claim for 
service connection for a back disorder is reopened.



ORDER

An evaluation in excess of 10 percent for residuals of left 
knee injury with probable small osteochondroma is denied.

The claim of entitlement to service connection for injury to 
the feet is reopened, and to this extent only, the appeal is 
granted.

The claim of entitlement to service connection for a back 
disorder is reopened, and to this extent only, the appeal is 
granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's reopened claim of entitlement to service 
connection for injury to the feet, a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, and a claim for individual unemployability, 
must be remanded for further action.

With respect to the Veteran's claim of injury to the feet, 
the Board notes that the Veteran's service treatment records 
indicate that the Veteran fell off of a cliff in July 1975.  
His service records indicate the Veteran sustained trauma to 
his left knee.  

Since service, the Veteran's medical records note that the 
Veteran has been seen and treated for bilateral foot pain.  
Specifically, a March 1995 treatment note indicates that the 
Veteran was seen for chronic heel pain.  This note indicated 
that the Veteran had had many doctor visits for this 
condition.  A November 2008 VA treatment record also noted 
that the Veteran was seen in podiatry for chronic pain in his 
feet.  The Veteran reported that that the pain was a burning 
pain, that he had had this problem since 1976, and that it 
was due to his back.  Bilateral x-rays of the feet found 
osteophytes and questionable chondrocalcinosis of the first 
right metatarsal phalangela joint.  The Veteran has also 
submitted statements contending that his foot problems are 
the result of his in-service fall in July 1975.  The Veteran 
was not afforded a VA examination in connection with this 
claim.

With respect to his back condition, the Veteran contends that 
his current condition was caused by his fall off of a cliff 
in service.  In support of his claim, the Veteran submitted 
March 2006 and August 2007 statements of his private 
physician that state that, in his opinion, the Veteran's 
current lumbar spinal condition is directly related to the 
accident that occurred while he was in the service in July 
1975.  In this regard, the Board notes that the Veteran was 
afforded VA examination in connection with his back claim in 
September 2007.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination, and the examiner noted the Veteran's medical 
history including his in-service fall in 1975.  The examiner 
also noted a 1977 treatment note where the Veteran had fallen 
on ration boxes.  He was given as assessment of back strain.  
After examination, the Veteran was diagnosed with 
degenerative disc disease of the lumbar spine and lumbar 
radiculopathy.  While noting the Veteran's in-service 
injuries, the examiner did not offer an opinion regarding 
nexus to service, indicating that she could not resolve this 
issue without resort to mere speculation.  In this regard, 
the examiner stated that this was due to a lack of x-rays at 
the time of the initial injury.  The Board also notes that 
the examiner did not comment on the positive nexus opinion 
given by the Veteran's private physician.  

Based on the foregoing, the Board finds that the Veteran 
should be afforded additional VA examinations in connection 
with his claims.  

Prior to affording the Veteran updated VA examinations, the 
Veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claims 
that have not already been associated with her claims file.  
This should include records of the Veteran's treatment at the 
Nashville VA Medical Center dated since February 2009.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, with respect to the Veteran's individual 
unemployability claim, the claims file indicates that the RO 
denied this claim in a February 2008 rating decision.  The 
Board also notes, however, that in the March 2008 notice of 
disagreement stated that "I completely disagree with your 
decision to deny my compensation request."  Therefore, it 
appears that he was also disagreeing with the February 2008 
decision denying TDIU.  The Veteran filed for individual 
unemployability again in January 2009, within one year of the 
previous denial.  Because the statement is dated within one 
year of the February 2008 denial, the Board construes this 
statement as a notice of disagreement with respect to that 
decision.  The Board also notes that the RO has not issued to 
the Veteran a statement of the case with respect to his claim 
for individual unemployability.  A remand is therefore 
warranted.  38 C.F.R. § 20.201, 20.300-301;  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. 
Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a 
statement of the case regarding his claim 
of entitlement to individual 
unemployability, to include notification 
of the need, and the appropriate time 
period, in which to file a substantive 
appeal to perfect an issue, in accordance 
with 38 C.F.R. § 19.30.

2.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for back and foot 
disabilities since service.  This should 
include treatment records from the 
Nashville VA Medical Center dated since 
February 2009.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

3.  The RO should arrange for an 
appropriate VA examination or 
examinations for the purpose of 
determining whether the Veteran's 
current back and foot disabilities had 
their onset in service or within one 
year of service, or are otherwise 
related to the Veteran's military 
service.    

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have a low back 
disability or a bilateral foot 
disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has a low back disability 
and/or a bilateral foot disability, 
did such disorder have its onset 
during active duty or within one year 
of active service, or was such 
disability caused by any incident that 
occurred during active duty?  In this 
regard, the examiner is asked to 
comment on the Veteran's service 
treatment records, in-service accident 
in July 1975 where he fell off of a 
cliff, and March 2006 and August 2007 
opinions of the Veteran's private 
physician indicating that the 
Veteran's July 1975 accident caused 
his current spinal condition. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

4.  After completing all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


